Leach, J.,
dissenting. I would reverse and enter judgment vacating the judgment of conviction on the plea of *34guilty. Here the plea was to an information. While the requirement of “presentment or indictment of a grand jury,” contained in Section 10, Article I of the Constitution of Ohio, may be waived in accordance with the procedures prescribed by R. C. 2941.021,1 here compliance with such procedures was not had. This statute requires not only a written waiver in open court of prosecution by indictment, but also specifically requires at such time either representation by counsel, or that a defendant “has affirmatively waived counsel by waiver in writing and in open court. ’ ’
The record herein, certified to this court, contains a written waiver of prosecution by indictment (erroneously reciting representation by counsel at the time), but contains no written waiver of counsel and no recordation, at or about such time, of the existence of any such written waiver. It is conceded by the state in oral argument that petitioner2 did not have counsel at the time of the guilty plea and that, notwithstanding Conclusion of Law No. 4, entered by the trial judge at the time postconviction relief was denied, petitioner did not waive counsel in writing and in open court.
Since the provisions of R. C. 2941.021 are in derogation of the constitutional requirement of grand jury indictment, a failure to comply therewith should render the judgment of conviction “void or voidable under the Ohio Constitution” within the purview of R. C. 2953.21.
Thus, the question of whether a “waiver” of counsel, which does not comply with the requirements of R. C. 2941.021, was or was not done “knowingly and intelligently” need not be decided, and there is no reason for an evidentiary hearing.
Schneider and Duncan, JJ., concur in the foregoing dissenting opinion.

See Ex Parte Stephens (1960), 171 Ohio St. 323, holding that R. C. 2941.021 is constitutional and permits a noncapital case to be prosecuted by information “if a defendant, pursuant to the procedure prescribed therein, assents thereto.” (Emphasis added.)


In a postconviction proceeding, the defendant at the prior criminal case is denominated as the petitioner. E. C. 2953.21.